                 Case 1:20-cv-03448-RA Document 34 Filed 04/13/21 Page 1 of 1
                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 4/13/2021

 MANUEL IYAHEN,

                               Plaintiff,
                                                                   No. 20-CV-3448 (RA)
                          v.
                                                                           ORDER
 CITY OF NEW YORK, et al.,

                               Defendants.


RONNIE ABRAMS, United States District Judge:

         On May 3, 2020, Plaintiff Manuel Iyahen brought this action pursuant to 42 U.S.C. § 1983

principally alleging false arrest, fabrication of evidence and malicious prosecution. In accordance with

Local Civil Rule 83.10 (the “1983 Plan”), the parties were ordered to participate in the Southern District of

New York’s mediation program. The first round of that mediation took place on January 4, 2021. On

March 8, 2021, the parties wrote a letter to the Court indicating that additional time was needed to

determine whether further mediation would be fruitful and agreeing to submit a further update on or about

April 5, 2021.

         The Court has not since heard from the parties. No later than April 20, 2021, the parties shall file a

letter updating the Court on the status of mediation.

SO ORDERED.

Dated:      April 13, 2021
            New York, New York

                                                     Ronnie Abrams
                                                     United States District Judge
